Citation Nr: 1708518	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  09-03 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to special monthly pension (SMP) on the basis of the need for regular aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1964 to March 1985. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of a U.S. Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2012, the Board remanded the issue for additional evidentiary development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDING OF FACT

In a July 2016 statement, the Veteran withdrew his appeal pertaining to the claim of entitlement to SMP on the basis of the need for regular aid and attendance of another person or by reason of being housebound.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal pertaining to the claim of entitlement to SMP on the basis of the need for regular aid and attendance of another person or by reason of being housebound have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In March 2012, the Board remanded the Veteran's appeal to afford him a VA examination.  In June 2012, the Veteran was scheduled for a VA examination.  He called and explained that he did not need aid and attendance and was not housebound.  In response to the May 2016 supplemental statement of the case (SSOC), the Veteran wrote in a July 2016 statement that he wished to discontinue his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.


ORDER

Entitlement to SMP on the basis of the need for regular aid and attendance of another person or by reason of being housebound is dismissed



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


